DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a determining unit” (Claim 1) and “a judging unit” (Claims 2 and 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Reference numbers for “a determining unit” (Claim 1) and “a judging unit” (Claims 2 and 8) are not disclosed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumukai (US Pub No. 2021/0171299 A1).
	Regarding Claim 1, Mizumukai discloses
a control unit (71) configured to perform lifting control for lifting the document tray in a case where a first condition is satisfied (i.e. touching operation key such as to execute Fig. 5A, see [0045], [0048]) and to perform lowering control for lowering the document tray in a case where a second condition is satisfied (i.e. either S19 or S29 in the case S14=YES); and 
a determining unit (71, as seen in Applicant’s specification this is also performed by the system control application that runs on the control unit/CPU 411) configured to determine whether a predetermined period elapses after the lifting control of previous time is started (i.e. at point S18, it determines if all sheets have been fed, wherein there is a predetermined period associated with feeding all of them), 
wherein the control unit does not perform the lowering control even if the second condition is satisfied (i.e. S14=YES) in a case where the determining unit determines that the predetermined period does not elapse (i.e. S18=YES, wherein the time associated with the feeding of all sheets on the tray is not elapsed, the control unit does not perform lowering control of S19).
Regarding Claim 3, Mizumukai discloses
a selecting unit (74) configured to select one of a first function (start/operation key, [0045]) and a second function (cancel, [0053]), wherein the first condition is satisfied in a case where the selecting unit selects the first function ([0045], [0048]) and where the document is set on the document tray ([0045], [0048], wherein documents are present for scanning).
Regarding Claim 4, Mizumukai discloses
the second condition is satisfied (S14=YES) in a case where the selecting unit selects the second function (S17=YES) and where the document is set on the document tray (S14=YES). It is noted that cause and effect are not recited, wherein this flow path exists in Fig. 5A such that all of the conditions are satisfied.
Regarding Claim 7, Mizumukai discloses
a selecting unit (74) configured to select one of a first function (cancel, [0053]) and a second function (start/operation key, [0045]), wherein the second condition is satisfied in a case where the selecting unit selects the second function (process of Fig. 5A is executed when operation key is selected, [0045], [0048]) and where the document is set on the document tray (S14=YES).
Regarding Claim 14, Mizumukai discloses
performing lifting control for lifting the document tray in a case where a first condition is satisfied (i.e. touching operation key such as to execute Fig. 5A, see [0045], [0048]) and performing lowering control for lowering the document tray in a case where a second condition is satisfied (i.e. either S19 or S29 in the case S14=YES); and 
determining whether a predetermined period elapses after the lifting control of previous time is started (i.e. at point S18, it determines if all sheets have been fed, wherein there is a predetermined period associated with feeding all of them), 
wherein performing includes not performing the lowering control even if the second condition is satisfied (i.e. S14=YES) in a case where it is determined that the predetermined period does not elapse (i.e. S18=YES, wherein the time associated with the feeding of all sheets on the tray is not elapsed, the control unit does not perform lowering control of S19).
Regarding Claim 15, Mizumukai discloses
A non-transitory computer-readable storage medium (72 or 73) storing a program to cause a computer to perform a method for a reading apparatus (1) to convey a document set on a document tray (3) and to read an image of the conveyed document, the method comprising: 
performing lifting control for lifting the document tray in a case where a first condition is satisfied (i.e. touching operation key such as to execute Fig. 5A, see [0045], [0048]) and performing lowering control for lowering the document tray in a case where a second condition is satisfied (i.e. either S19 or S29 in the case S14=YES); and 
determining whether a predetermined period elapses after the lifting control of previous time is started (i.e. at point S18, it determines if all sheets have been fed, wherein there is a predetermined period associated with feeding all of them), 
wherein performing includes not performing the lowering control even if the second condition is satisfied (i.e. S14=YES) in a case where it is determined that the predetermined period does not elapse (i.e. S18=YES, wherein the time associated with the feeding of all sheets on the tray is not elapsed, the control unit does not perform lowering control of S19).

Allowable Subject Matter
Claims 2, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows not performing the lifting and lowering control as claimed (Claim 2) or the first function to be a business-form reading function (Claims 5 and 6).

Claims 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows not performing lifting and lowering control as claimed (Claims 8-13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        September 22, 2022